Citation Nr: 9935244	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  98-10 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for cervical 
paravertebral and upper back myositis; discogenic disease, 
C6-C7, currently evaluated as 20 percent disabling.  


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis



INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1982 and from January 1991 to July 1991.  She had 
service in the Southwest Asia Theater of Operations from 
February 17 to July 28, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
San Juan, Puerto Rico, which denied an increased evaluation 
for the above disorder.  

FINDINGS OF FACT

1.  The appellant's claim is plausible, and sufficient 
evidence for an equitable disposition of the claim has been 
obtained.  

2.  The veteran's service-connected cervical spine disorder 
is currently manifested by pain on motion, muscle spasm, 
arthritic changes of the cervical spine, and range of motion 
as follows: 60 degrees forward flexion; 38 degrees backward 
extension; 27 degrees left lateral flexion; 27 degrees right 
lateral flexion, and 45 degrees rotation to the left and to 
the right.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
20 percent for cervical paravertebral and upper back 
myositis; discogenic disease, C6-C7, have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5021 and 5293.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's initial Report of Medical Examination for her 
1991 service was negative for any disorder of the cervical 
spine.  A questionnaire filled out by the veteran upon 
demobilization in July 1991 did not show any complaint of 
cervical or thoracic spine problems.  VA outpatient records 
shortly after discharge do reveal chronic paracervical 
myositis.  Reports of x-rays in October 1991 provided an 
impression of slight scoliosis of the thoracic spine with 
concavity to the left, spondyloarthritic changes of C3, C5 
and several thoracic vertebrae, as well as narrowing of the 
C6-C7 intervertebral space.  

In May 1992, the veteran underwent a VA disability evaluation 
during which she stated that, while stationed in the Persian 
Gulf, she had been lifting heavy sand bags to protect 
barracks from enemy fire and from sand storms.  This resulted 
in extreme pain in the cervical and upper back region, which 
had become increasingly worse.  She reported that, in July 
1991, she had been seen at Fort Buchanan with muscle spasms 
of the neck and left shoulder, for which she had been given 
antispasmodic analgesics without improvement.  The VA 
examiner reported that the veteran had had x-rays in October 
1991 at a VA clinic, and that the x-rays showed spondylosis 
of C3 and C5, arthritic changes including C3 and C5, and 
narrowing of C6 and C7 intervertebral spaces.  She underwent 
physical therapy for the above conditions.  

A VA orthopedic examination, also in May 1992, noted 
complaints of persistent nuchal and upper back pains 
radiating toward the left shoulder and accompanied by 
functional limitation of the shoulder joint.  Examination 
revealed that the veteran stood erect, with normal gait and 
stance, but with some straightening of the cervical lordosis.  
There was tenderness to pressure with spasms of the cervical 
paravertebral and upper back musculature, but no muscle 
weakness.  Neck movement was painful, but within normal 
limits.  There was mild lateral dorsal scoliosis.  Diagnoses 
were cervical paravertebral and upper back myositis; dorsal 
and lumbar scoliosis; and discogenic disease, C6-C7.  The 
orthopedic examiner also noted the October 1991 x-rays and 
that the appellant had undergone an MRI (magnetic resonance 
imagery) in May 1992.  The report of that test are not in the 
claims file.

An MRI of the cervical spine dated in June 1992 showed a 
normal cervical spine, with vertebral bodies well-aligned and 
no evidence of disc bulges or herniations.

An October 1993 x-ray report of the cervical spine from 
Hospital Damas showed mild osteoarthrosis changes with 
anterior osteophyte formation limited to C-3 vertebral 
segment.  Intervertebral spaces and foramina were preserved, 
with no subluxation or other bone or joint pathology.  

VA outpatient records encompassing the dates from September 
1991 to May 1998 include a Medical Certificate in September 
1991 which provided a diagnosis of back pain with muscle 
spasm and thoracic spine dysfunction.  A March 1992 treatment 
note stated that the veteran had undergone a physical therapy 
program to no avail and that she had had only temporary 
relief from oral analgesics.  This report included a 
diagnosis of paracervical myositis, with no improvement with 
conservative treatment.  The examiner suspected cervical 
herniated nucleus pulposus.  An MRI of the cervical spine in 
June 1992, however, was normal.  The vertebral bodies were 
well aligned and the discs showed normal signal and no 
evidence of disc bulges or herniations.  Records indicate 
that she was treated again in March 1993 and underwent 
physical therapy from April through September 1993 without 
improvement.  Subsequent records show treatment for other 
disorders.  

VA outpatient treatment records, dating from February 1994 to 
June 1996, disclose physical therapy treatments in June and 
July 1994 for neck and low back pain associated with muscle 
spasms and tenderness.  A May 1994 consultation report and an 
August 1994 physical examination provided assessments of 
osteoarthritis of the spine.  A Medical Certificate, with 
date difficult to read but presumed to be in August 1994, 
noted complaints of cervical and lumbar pain and frequent 
numbness of the arms and legs following extensive evaluation 
by the rehabilitation medical service.  The diagnostic 
impression was myositis of the cervical-lumbar spine.  The 
remainder of the records submitted at this time showed 
treatment for low back pain and other disorders unrelated to 
the present issue.  

VA orthopedic examination in June 1994 noted complaints of 
cervical pain, with radiation to the left shoulder, 
associated with numbness and cramps of the arms and legs, and 
of dorsal and low back pain without radiation.  The veteran 
stated that she was unable to engage in her customary 
physical household chores.  Examination revealed no postural 
abnormality, but a fixed deformity of the back with a dorsal 
scoliosis.  There was tenderness to palpation on the 
cervicodorsal paravertebral muscles.  Range of motion of the 
cervical spine was 60 degrees forward flexion; 38 degrees 
backward extension; 27 degrees left lateral flexion; 27 
degrees right lateral flexion, and 45 degrees rotation to the 
left and to the right.  There was objective evidence of pain 
on motion on all movements of the cervical spine.  Other than 
muscle spasm, there was no evidence of neurological 
involvement.  Diagnoses were dorsal scoliosis by x-ray; 
cervicodorsal paravertebral myositis; and cervical and 
thoracic degenerative joint disease.  

In September 1996, the veteran underwent another VA 
orthopedic examination.  She referred to cervical pain with 
radiation to the upper back with loss of strength of the left 
arm with numbness and tingling.  The pain worsened upon 
lifting or bending forward.  Although she had taken multiple 
physical therapy treatments, this had been to no avail.  
Examination revealed no postural or fixed deformities of the 
back.  There was evidence of severe muscle spasm on cervical 
paravertebral muscles and both trapezius muscles and severe 
swelling of both trapezius muscles.  She had full range of 
motion of the cervical spine, but with exquisite pain 
objectively on all movements.  There was hyperreflexia 
bilaterally of all muscle reflexes of both arms.  She had a 
bilateral Hoffman sign on both hands and weakness of all 
muscles of the left arm and hand with a muscle strength 
graded as 4/5.  She had diminished pinprick and smooth 
sensation in all dermatomes of the left arm and hand.  An MRI 
showed normal findings.  The diagnosis was cervical 
paravertebral and upper back myositis, with discogenic 
disease of C6-C7.  


II.  Legal Analysis

The Board notes that the veteran's claim for an increased 
evaluation is well grounded within the meaning of 38 
U.S.C.A. § 5107 (West 1991).  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service connected and rated and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994). Since the veteran's 
medical records from her National Guard service have been 
obtained and she has undergone several VA examinations, the 
Board finds that all relevant and available facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155 (West 1991); Dinsay 
v. Brown, 9 Vet. App. 79, 85 (1996).  

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1999), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and the 
evaluation of the same disability or the same manifestations 
under various diagnoses is not permitted.  38 C.F.R. § 4.14.  
This is so that a claimant may not be compensated twice for 
the same symptomatology, as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  On the other hand, if a claimant has separate and 
distinct manifestations attributable to the same injury, 
these should be rated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  A separate 
rating, however, must be based upon additional disability.  
When already rated under one code; a veteran must at least 
meet the criteria for a zero-percent rating under a second 
code in order to obtain a separate rating.  VAOPGCPREC 23-97.  

The veteran has been evaluated first under 38 C.F.R. § 4.71a, 
Diagnostic Code 5021 for myositis, which is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis, established by x-ray findings, is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved and includes painful motion.  Limitation of motion 
of the cervical spine is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5290.  If the limitation of motion is severe, 
a 30 percent evaluation is warranted; if moderate, a 20 
percent evaluation is warranted; and if slight, a 10 percent 
evaluation is warranted.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Hicks v. 
Brown, 8 Vet. App. 417, 420 (1995).

Range of motion studies on successive VA examinations in May 
1992, June 1994 and September 1996 found full range of motion 
of the cervical spine, although with objective findings of 
pain on all movements.  In respect to the pain and muscle 
spasm experienced by the veteran, the Board has considered 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, and the Court's 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  As the 
compensable rating for limitation of motion due to arthritis 
already includes a consideration for pain, see 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, assigning an additional 
evaluation for pain would violate the principle against 
pyramiding.  38 C.F.R. § 4.14.  Therefore, at the present 
time, the veteran's symptoms do not demonstrate additional 
disability due to limitation of motion.  

In respect to Diagnostic Code 5293, if disability is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief, a 60 percent evaluation is warranted.  A 
40 percent evaluation is assigned if impairment is severe, 
with recurring attacks, with intermittent relief.  If the 
impairment is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  With mild symptoms, a 10 percent 
evaluation is assigned, and a postoperative condition which 
has been cured is rated at a noncompensable evaluation.  

In considering this Code, the Board takes cognizance of the 
fact that the veteran suffers pain on motion, severe muscle 
spasm, and, on most recent examination, swelling of the 
trapezius muscles.  Medical examination in 1994 found no 
evidence of neurological involvement, although in 1996 some 
neurological symptoms were noted.  The medical evidence thus 
reflects that the veteran's service-connected cervical 
paravertebral and upper back myositis and discogenic disease 
is manifested primarily by complaints of pain and objective 
evidence of muscle spasm.  The evidence does not show, 
however, severe neurological signs or an impairment of such 
severity as to require hospitalization or frequent recurring 
attacks.  Furthermore, repeated MRI examinations have not 
shown there to be any disc pathology associated with the 
cervical spine.  The Board concludes, therefore, that the 20 
percent rating assigned is appropriate for these 
manifestations under this Code and that the findings do not 
more nearly approximate the next higher, or 40 percent, 
rating for a severe disability.  

Although the Board has considered other diagnostic codes, it 
finds that they are not appropriate to an evaluation of the 
veteran's symptomatology and thus would not provide a basis 
upon which to grant an evaluation higher than 20 percent.  
Accordingly, for the reasons discussed above, the currently 
assigned rating for the veteran's cervical spine disability 
adequately reflects the level of impairment pursuant to the 
schedular criteria.  The preponderance of the evidence is 
against the claim for an increased rating for service-
connected cervical paravertebral and upper back myositis and 
discogenic disease.  

Throughout its review of this case, the Board has carefully 
considered the applicability of the reasonable doubt 
doctrine, but finds no approximate balance of positive and 
negative evidence which would provide a basis for the 
application of the doctrine.  See 38 U.S.C.A. § 5107(b).  


ORDER

An evaluation in excess of 20 percent for cervical 
paravertebral and upper back myositis; discogenic disease, 
C6-C7, is denied.  



		
	J. SHERMAN ROBERTS	
	Member, Board of Veterans' Appeals

 

